Title: To James Madison from James Lewis, 11 September 1803
From: Lewis, James
To: Madison, James


Dear Sir,
Albemarle County Septr. 11th. 1803
I see [sic] mr. Joseph Jones some few days ago and was making some Enquiry of him about some furniture &c belonging to Colo Monroe in Richmond he informed me you were to have as many of the things there as you wanted that you had Recd. some & were willing to take others provided you could get them but the things being left in care of Mr Coleman & he not living in Town you had directed waggons to call & had been disapointed; if you will send me a list of such things as you want I will write mr Coleman to have them stored away with some person in Richmond where you may get them on application by Letter & have them forwarded by the Return of some waggon from your neighbourhood; the Ballance of the things I shall have Brought up to Colo Monroes own place. I called at the Presidents to see you but you had left that the day before Mr. Jones also Informed me that it was probable you would Settle with Mr Mcgehee a debt due from Colo Monroe to him for his Services as an Overseer. That is a debt I wish paid verry much and one that Colo Monroe has wrote me about since he Left this place. I Expect mr Mcgehee would be verry much pleased to have your asst. to pay it some short time hence.



The debt as stated by mr Mcgehee which I Expect is








£  s d

correct is as Follows one years Service



55. 0. 0



£  s d


that he Recd. an order on Henderson

7. 8. 10


& cash at Richmond

 6. 0. 0




13. 8.10

 13 8 10




£41.11. 2
Leaving a Ballance in his favour of Forty one pound Eleven Shillings & Two pence. I should not have presumed to have mentioned your paying this debt had it not Been Sugested by your Self to Mr Jones as I understood him but if it can be done with perfect convenience to your Self it will be pleasing to Mr Mcgehee & my self. I am with Sentiments of Respect yours
Jas. Lewis
 

   
   RC (DLC). Addressed to JM at Orange “care of Mr. R. Mcgehee.”



   
   Richard McGee of Louisa County was engaged by JM as overseer for one of Monroe’s plantations (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:407, 408 n. 1).


